United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sayre, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1990
Issued: January 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 15, 2014 appellant, through her attorney, filed a timely appeal from an
April 18, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On July 12, 2012 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained depression and anxiety as a result of her federal

1

5 U.S.C. § 8101 et seq.

employment.
May 9, 2012.

The reverse of the claim form indicated that she had stopped working on

In a May 9, 2012 statement accompanying her claim form, appellant reported that, since
her last “recurrence” in 2009, she had continued to seek psychiatric treatment.2 She stated that
she was moved to the Binghamton, NY worksite for three months, and it was nerve racking to
wait without knowing what would happen next as to the location of her work. According to
appellant, she was moved to the Sayre, PA facility as a carrier in October 2011, but was only
given training on driving an employing establishment vehicle, as upper management denied her
carrier academy training. She stated it was stressful to not “know the job” as well as she should
due to the lack of training, and it was not her choice to be placed as a carrier after spending 23
years as a postal clerk. Appellant reported that on May 8, 2012 she was treated in the emergency
room with complaints of a severe headache. She also indicated that she had been diagnosed with
a bone spur.
In a report dated May 9, 2012, Dr. Matthew D’Ortona, a psychologist, stated that
appellant had a recurrence of depression and anxiety due to job stress. In a May 17, 2012, he
opined that she was disabled for work.
In a letter dated August 16, 2012, an employing establishment human resources manager
controverted appellant’s allegations. He noted that she had filed numerous compensation claims
and indicated that she was a 24-year career employee who understood the programs and
procedures of the employing establishment. The manager stated that appellant was not required
to do more than her eight hours of work in a normal day. The employing establishment provided
a January 3, 2012 letter of warning issued to her which advised that on December 30, 2011 she
had failed to deliver express mail in a timely manner. It also submitted a union/employing
establishment “agreement” indicating that a meeting was held on February 2, 2012 regarding the
letter of warning, and the letter of warning would be expunged in six months.
On August 27, 2012 appellant stated that in April 2009 her office began downsizing and
this created problems in processing the mail. She reported it was stressful “not knowing what,
went [sic] or where I would be working” and “then the poor scheduling of the supervisors.
Pushing us to work as three people. Because they didn’t have enough people to cover the jobs.”
Appellant stated that she was sent to Binghamton, NY in February 2010, which was 59 miles
from her house. Then she was sent back to Elmira, NY where she did not know what jobs or
hours she would be working. Appellant indicated that she was given a job at the Sayre, PA
facility as a letter carrier in November 2011. She again stated that she did not receive classroom
training, noting that a part-time carrier accompanied her on the route the first two days.
According to appellant, there was a grievance filed as to the lack of proper training, but she had
no idea as to the outcome.
By decision dated January 7, 2013, OWCP denied the claim for compensation. It found
that appellant had not established a compensable work factor.

2

Appellant identified a prior OWCP claim number, and the record indicates that appellant had previously filed a
claim for an emotional condition.

2

Appellant requested a hearing before an OWCP hearing representative, which was held
on January 9, 2014. By letter dated February 12, 2014, an employing establishment health and
resource manager stated that appellant had worked very little in 2011 and 2012, with several
claims for compensation filed.
By decision dated April 18, 2014, the hearing representative affirmed the January 7, 2013
OWCP decision. He found that appellant had not established compensable work factors.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.3 This burden includes the submission of a detailed
description of the employment factors or conditions which she believes caused or adversely
affected the condition or conditions for which compensation is claimed.4 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with employment but nevertheless are not covered because they are found not
to have arisen out of employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his or her regular or specially assigned work duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.6
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.7 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively, or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.8

3

Pamela R. Rice, 38 ECAB 838 (1987).

4

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

5

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

8

Margreate Lublin, 44 ECAB 945, 956 (1993).

3

ANALYSIS
In the present case, appellant has filed a claim for compensation alleging that she
sustained an emotional condition as a result of her federal employment. As noted above, before
a claim for an emotional condition can be established, the record must establish that the
condition arose from a compensable work factor. The performance of regular or specially
assigned duties is a compensable work factor. In this case, however, appellant does not allege
the actual performance of her job duties caused an emotional condition.
The primary allegation is that appellant did not receive proper training as a letter carrier
after she was assigned to the Sayre, PA facility in November 2011. An allegation of inadequate
training is considered an administrative or personnel matter.9 It therefore is not considered a
compensable work factor, unless there is factual evidence establishing error by the employing
establishment in failing to provide adequate training. Although appellant referred to a grievance
filed regarding the allegation of inadequate training, no evidence was presented on the issue.
She did indicate that she received initial training from a part-time carrier. The Board finds that
there simply is no probative evidence of record establishing error by the employing
establishment with respect to carrier training.
Appellant also briefly raised an allegation with respect to workload, stating there were
not enough people to cover the required jobs. To the extent she alleges overwork as a work
factor, she must provide a sufficient factual basis for the allegation.10 In this case, appellant
provided little detail as to the allegation and the employing establishment did not support the
allegation. The record does not contain probative evidence with respect to an allegation of
overwork.
Another allegation of stress discussed by appellant was a general frustration at not
knowing what job or location she might have in the future, as there was much uncertainty in this
regard at the employing establishment. The Board has held that a reaction to uncertainty of
future employment is not a compensable work factor.11 This is a self-generated reaction that is
not related to the performance of regular or specially assigned duties.12
The remainder of appellant’s allegations, such as a disciplinary action, work scheduling,
or transfers are administrative or personnel matters.13 Again, there must be probative evidence
of error or abuse before a compensable work factor can be established. There is no evidence of
error or abuse in this case.

9

See supra note 7 (providing training is an administrative function of the employing establishment); see also T.S.,
Docket No. 10-1501 (issued May 25, 2011).
10

Loraine E. Schroeder, 44 ECAB 323 (1992).

11

Robert E. Whitney, Docket No. 97-1599 (issued February 25, 1999).

12

Id.

13

See R.K., Docket No. 11-343 (issued September 30, 2011).

4

The Board accordingly finds that appellant has not alleged and substantiated a
compensable work factor. Since appellant has not established a compensable work factor, the
Board will not address the medical evidence.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an emotional condition causally related to
compensable work factors.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 18, 2014 is affirmed.
Issued: January 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

14

See Margaret S. Krzycki, 43 ECAB 496 (1992).

5

